Citation Nr: 0006632	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  94-42 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
the residuals of a right ankle injury.

2.  Entitlement to a rating in excess of 20 percent for 
keloids of the chest.

3.  Timeliness of an appeal for service connection for 
low back disability.

4.  Entitlement to an increased (compensable) rating for 
genital herpes.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from August 1975 to 
August 1985.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  

In November 1994, the RO increased the veteran's rating 
for service-connected facial cysts from zero to 10 
percent.  The veteran disagreed with that decision, and 
in April 1996, he was furnished a Statement of the Case 
(SOC) on that issue.  However, he did not submit a formal 
appeal; and, therefore, that decision became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(1999).  Accordingly, the question of an increased rating 
for facial cysts is not currently before the Board.

In April 1998, the RO received the veteran's claim of 
entitlement to service connection for post-traumatic 
stress disorder (PTSD).  In May 1999, at the veteran's 
request, the veteran's representative withdrew that claim 
prior to any adjudicative action.  Therefore, that issue 
is not before the Board.

In May 1999, the veteran's representative raised 
contentions to the effect that the veteran is 
unemployable due to service-connected disability.  (See 
statement in lieu of VA Form 646.)  That question is not 
inextricably intertwined with any issue on appeal, and is 
not currently before the Board.  It is referred to the RO 
for appropriate action.  

The issue of entitlement to a rating in excess of 20 
percent for service-connected right ankle disability is 
the subject of a remand at the end of this decision.


FINDINGS OF FACT

1.  The RO has obtained all available evidence necessary 
for an equitable disposition of the appeal for 
entitlement to an increased rating for keloids on the 
chest.

2.  The veteran's keloids of the chest, which are raised, 
pruritic, and somewhat indurated, are significantly 
disfiguring and are productive of constant pain and 
itching.


CONCLUSION OF LAW

The criteria for a 30 percent rating for keloids of the 
chest have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic Codes 
7801, 7806, 7819 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


As a preliminary matter, the Board finds that the 
veteran's claim for an increased rating for keloids is 
plausible and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally 
is a well-grounded claim). 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history 
of the service-connected keloids of the chest.  The Board 
has found nothing in the historical record which would 
lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, 
the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to that disability.  Where (as here) 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not 
give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the diagnostic codes of the 
Schedule for Rating Disabilities.  38 U.S.A. § 1155; 
38 C.F.R. Part 4 (1999).  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  
38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The rating schedule contains no diagnostic code 
specifically to rate the keloids on the veteran's chest.  
That disorder, however, is closely analogous to benign 
new skin growths and is rated as such under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806 and 7819.  Under those 
diagnostic codes, a 30 percent evaluation is warranted 
when there is constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration or extensive exfoliation 
or crusting and systemic or nervous manifestations or 
exceptionally repugnant disfigurement.  

The evidence shows that on several occasions from 
November 1993 to June 1998, the veteran was examined by 
VA to determine the extent of the keloids on his chest.  
He complained of constant pain, itching, and irritation 
associated with the 5 to 9 linear transverse keloids on 
his mid-sternal area.  They measured from 1.6 inches to 
10 centimeters in length and were 1 to 2.5 cm wide.  They 
were reportedly raised and darker than the surrounding 
skin, findings which were confirmed by numerous 
photographs. 

During the May 1998 VA examination, it was noted that 
treatment had not been effective and that the keloids 
were progressing.  The symptoms included pruritus, and 
the examiner noted disfigurement as demonstrated on 
photographs.  It was recommended that the veteran have 
further consultation with a dermatologist.  The following 
month, consultation with a private dermatologist revealed 
that the veteran had approximately 9 horizontal keloidal 
bands over the sternal area ranging in sized from 5 cm by 
6 mm to 10 cm by 2.5 cm.  The veteran reported that the 
lesions were getting larger and that they were tender to 
palpation and somewhat indurated, especially at the 
borders.  The impression was multiple, painful, pruritic 
sternal keloids.

The foregoing evidence shows that the keloids on the 
veteran's chest are rather extensive and that his 
complaints of chronic sensitivity have generally been 
confirmed by objective evidence of tenderness and pain.  
Moreover, they are raised, pruritic, and somewhat 
indurated.  Although they occupy an area which is 
generally covered by clothing, they are nevertheless 
significantly disfiguring.  Such findings more nearly 
approximate the criteria for a 30 percent rating under 
38 C.F.R. § 4.118, Diagnostic Code 7806.  Accordingly, an 
increased rating is warranted.


In arriving at this decision, the Board has considered 
the possibility of a still-higher evaluation; however, 
the affected area does not exceed 1 square foot.  
Moreover, there are no reports that the affected area is 
exceptionally repugnant.  Although the veteran has been 
described as anxious and has received some psychiatric 
treatment, there is no evidence that such treatment is 
associated with the keloid formation on his chest.  
Accordingly, the Board finds no basis for a higher 
schedular evaluation under the applicable diagnostic 
codes.

The Board has also considered the possibility of 
referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of 
an extraschedular rating.  The governing norm in these 
exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture, with 
such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (1999).  

In this case, there is no evidence that the keloids on 
the veteran's chest markedly interfere with employment.  
Notably, there is no documentation of work missed by the 
veteran or of termination from employment, mutual or 
otherwise, because of the service-connected keloids on 
his chest.  Moreover, there is no evidence that he has 
required frequent hospitalization for that disability.  
In essence, the record shows that the manifestations of 
that disability are those contemplated by the current 
evaluation.  It must be emphasized that disability 
ratings are not job-specific.  They represent as far as 
can practicably be determined the average impairment in 
earning capacity as a result of diseases or injuries 
encountered incident to military service and their 
residual conditions in civilian occupations.  Generally, 
the degrees of disability specified are considered 
adequate to compensate for considerable loss of working 
time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Absent evidence 

to the contrary, the Board finds no reason for referral 
of this case to the Director of VA Compensation and 
Pension purposes for a rating outside the regular 
schedular criteria.


ORDER

Entitlement to a 30 percent rating for keloids of the 
chest is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

The March 1994 RO decision on appeal also denied 
entitlement to service connection for low back 
disability, as well as entitlement to increased ratings 
for the residuals of a right ankle injury and for keloids 
of the chest.  The RO notified the veteran of that 
decision in a letter, dated March 30, 1994.  Thereafter, 
the RO received the veteran's Notice of Disagreement 
(NOD) with that decision, and in September 1994, the RO 
issued the veteran a Statement of the Case (SOC) on the 
aforementioned issues.  Later that month, the veteran's 
substantive appeal (VA Form 9) was received.  He 
specifically mentioned his desire to appeal the increased 
rating issues regarding his right ankle disability and 
the keloids on his chest.  He also raised contentions to 
the effect that service connection was warranted for a 
skin problem of the face.  He did not, however, make any 
mention of the issue of entitlement to service connection 
for low back disability.  

During the remainder of the year following the March 30, 
1994 notice of his denial of entitlement to service 
connection for low back disability, VA did not receive a 
substantive appeal with respect to that issue.  Under 
38 U.S.C.A. § 7105(d)(3) (West 1991) and 38 C.F.R. 
§ 20.302(b) (1999), after an appellant receives the 
Statement of the Case (SOC), he or she must file a 
substantive appeal within 60 days from the date the SOC 
is mailed or within the remainder of the one year period 
from the date the notification of the decision was 
mailed, whichever period ends later.  By regulation, the 
substantive appeal must consist of either a VA Form 9, or 
correspondence containing the necessary information, that 
is, specific arguments relating to errors of fact or law 
made by the RO in reaching the determination being 
appealed. 38 C.F.R. § 20.202 (1999).  The time period may 
be extended for a reasonable period on request for good 
cause shown.  38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. 
§ 20.303 (1999).

The VA General Counsel has held that the Board has the 
authority to adjudicate or address in the first instance 
the question of timeliness of a substantive appeal.  
Under such circumstances, the appellant should first be 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the 
question of timeliness.  

Although the issue of entitlement to service connection 
for low back disability has been certified by the RO as 
being on appeal, the foregoing scenario does not support 
that certification.  Consequently, this is the 
appellant's notice of the Board's intent to consider the 
untimeliness of the substantive appeal with respect to 
that issue.  The appellant and his representative have 60 
days from the date this decision was mailed to present 
written argument, to present additional evidence relevant 
to jurisdiction, or to request a hearing to present oral 
argument on the question of the timeliness of the appeal.

In January 1998, the RO granted entitlement to service 
connection for genital herpes and assigned a 
noncompensable evaluation.  In March 1998, the veteran 
disagreed with the amount of that rating (VA Form 21-
4138).  By a rating action, dated in August 1998, the RO 
confirmed and continued that evaluation.  In September 
1998, the veteran was informed of that decision, as well 
as his appellate rights.  However, inasmuch as the 
veteran had already disagreed with that evaluation, the 
RO should provide him with an SOC on that issue and 
reiterate the steps necessary to perfect an appeal.  

The veteran also seeks a rating in excess of 20 percent 
for his service-connected right ankle disability.  That 
disability is rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1999); however, he currently 
receives the highest schedular evaluation available under 
that code. 

In such situations, the Board must consider the potential 
applicability of criteria under other diagnostic codes, 
as well as on the basis of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1), if the record so indicates, or 
such is raised by the appellant.  As noted above, one of 
the primary considerations in deciding whether to assign 
such an extraschedular rating is whether there is marked 
interference with employment.

In this case, there are conflicting reports as to whether 
the veteran is/is not unemployable as a result of his 
service-connected right ankle disability.  In July 1994, 
he reported that he was unable to wear a shoe on his 
right foot due to the swelling in his right ankle and 
that he had had to quit his job due to that disability.  
During an interview with VA Social Work Services in May 
1997, he reported that he had been out of work in the 
past (1990 - 1996) but that he was "now" working at the 
Pendleton Reformatory.  In May 1999, his representative 
reiterated the veteran's contentions that he (the 
veteran) was unable to maintain employment due to his 
service-connected right ankle disability (Statement in 
lieu of VA Form 646).  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) has considered the question of 
functional loss as it relates to the adequacy of assigned 
disability ratings.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the Court held that it is not enough 
for an examiner to state a range of motion.  Rather, the 
Court said that 38 C.F.R. § 4.40 required consideration 
of factors such as lack of normal endurance, functional 
loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court 
stated that there must be a full description of the 
effects of the disability on the veteran's ordinary 
activity.  38 C.F.R. § 4.10.  

In light of the foregoing, the Board is of the opinion 
that additional development of the record is necessary 
prior to further appellate consideration.  Accordingly, 
the case is remanded for the following actions:

1.  The RO should issue a letter to 
the veteran reminding him he has 60 
days from the date of the Board 
decision/Remand to present any 
written argument, additional 
evidence, or to request the 
opportunity to present oral testimony 
as to the issue of timeliness of the 
appeal of entitlement to service 
connection for low back disability.  
The RO should also request that the 
veteran provide the names, addresses, 
and approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to an increased rating 
for right ankle disability and 
genital herpes.  After obtaining any 
necessary authorization, the RO 
should request copies of all 
indicated records not currently on 
file directly from the providers.  
The RO should request that the 
veteran also provide any additional 
relevant medical records he may 
possess.  Failures to respond to any 
request or negative replies must be 
noted in writing and associated with 
the claims folder.

2.  The RO should contact the veteran 
and request that he provide a history 
of his employment since 1990.  After 
acquiring all necessary authorization 
from the veteran, the RO should 
contact the veteran's employer and 
any former employers and request 
copies of all documents associated 
with time lost or other job-related 
difficulty due to the veteran's right 
ankle disability.  Such documents 
should include, but are not limited 
to, records associated with any 
termination of the veteran's 
employment; medical records; 
attendance records; reports of 
disciplinary action; counseling 
statements; customer letters; reports 
of workman's compensation claims or 
claims for other disability benefits; 
reports of vocational rehabilitation 
or training; and reports of state 
and/or union involvement.  If the 
employer/former employer does not 
have such documents, the RO should 
request that the employer/former 
employer provide a statement on 
business letterhead stationary 
addressing the foregoing concerns.  
Failures to respond or negative 
replies to any request should be 
noted in writing and associated with 
the claims folder.

3.  When the foregoing actions are 
completed, and if additional evidence 
is received relevant to the appeal 
for entitlement to an increased 
rating for his service-connected 
right ankle disability, the RO should 
schedule the veteran for an 
orthopedic examination to determine 
the extent of that disability.  All 
indicated tests and studies should be 
performed, and any indicated 
consultations should be scheduled.  
Tests of joint motion against varying 
resistance should be performed, and 
the extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain and all functional 
impairment due to pain.  The 
physician should also provide an 
opinion concerning the degree of any 
pain.  In this regard, the physician 
should express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and, if feasible, express this in 
terms of additional degrees of 
limitation of motion on repeated use 
or during flare-ups.  If this is not 
feasible, the physician should so 
state.  Moreover, there must be a 
full description of the effects of 
the disability on the veteran's 
ordinary activity, including the 
impact, if any, of the disability on 
the veteran's ability to work.  The 
claims folder must be made available 
to the examiner so that the relevant 
medical history may be reviewed.  All 
opinions must be supported by clear 
and complete rationale.

4.  When the requested actions have 
been completed, the RO should 
undertake any other indicated 
development and then readjudicate the 
issues of entitlement to an increased 
rating for the veteran's service-
connected right ankle disability and 
genital herpes.  In so doing, the RO 
must be mindful of the Court's 
holding in DeLuca.  If the benefits 
sought on appeal are not granted to 
the veteran's satisfaction, he and 
his representative must be furnished 
a Supplemental Statement of the Case 
as to both issues and afforded an 
opportunity to respond.  Thereafter, 
if otherwise in order, the case 
should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran 
need take no action until he is notified.  It must be 
emphasized, however, that he does have the right to 
submit any additional evidence and/or argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-373 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

